      Case 3:16-cv-02127-AWT Document 161 Filed 09/21/20 Page 1 of 6




                      UNITED STATES DISTRICT COURT
                        DISTRICT OF CONNECTICUT



BOSTON RETIREMENT SYSTEM on behalf of itself
and all others similarly situated,
                               Plaintiffs,

                    - v. -                     Case No. 3:16-cv-02127-AWT

ALEXION PHARMACEUTICALS, INC.;
LEONARD BELL; DAVID L. HALLAL; VIKAS
SINHA; DAVID BRENNAN; DAVID J.
ANDERSON; LUDWIG N. HANTSON; and
CARSTEN THIEL,
                               Defendants.     SEPTEMBER 21, 2020




      DEFENDANTS’ REPLY BRIEF IN RESPONSE TO LEAD PLAINTIFFS’
    SUPPLEMENTAL BRIEF IN OPPOSITION TO DEFENDANTS’ MOTION TO
    DISMISS THE AMENDED CONSOLIDATED CLASS ACTION COMPLAINT
             Case 3:16-cv-02127-AWT Document 161 Filed 09/21/20 Page 2 of 6




           Plaintiffs’ supplemental brief relies entirely on an inapposite and out-of-circuit decision

from the Northern District of Illinois, Holwill v. AbbVie Inc., 2020 WL 5235005 (N.D. Ill. Sept.

1, 2020). Holwill does not assist Plaintiffs to plead either falsity or scienter.

           In Holwill, the Illinois court denied defendants’ motion to dismiss fraud claims alleging

that AbbVie had “made representations attributing its growth and success” to its sales and

marketing practices—including affirmative representations “that those practices and programs

complied with laws regulating sales and marketing of prescription medication.” Contrary to

those affirmative assurances, however, the company allegedly was engaged in an unlawful

kickback scheme to bribe and influence physicians to prescribe an AbbVie drug.

           Unlike Holwill, Plaintiffs here do not allege that Alexion made any affirmative

misrepresentations that specific sales and marketing practices complied with law, let alone that

Alexion made such affirmative misrepresentations whilst it was engaged in those allegedly

illegal practices.1 Instead, relying on a Bloomberg article that questioned the ethics of Alexion’s

lawful but allegedly aggressive sales practices, the Plaintiffs here complain that Alexion should

have characterized its own (fully disclosed) sales practices in the same pejorative manner as

described in the Bloomberg article. ECF No. 121 at 73-75. Plaintiffs can point to no affirmative

misstatement whatsoever. This complaint is a far cry from Holwill, where the defendants

affirmatively misrepresented that certain illegal conduct was not occurring. And, unlike in

Holwill, there are no well-pleaded allegations in the complaint that Alexion paid kickbacks in

violation of federal law, much less that senior executives knew it and lied about it.

           Plaintiffs also rely on the finding in Holwill that AbbVie’s Code of Conduct contained

“unqualified statements regarding AbbVie’s conduct” that could plausibly constitute a material

1
    In the Amended Complaint (ECF No. 121), Plaintiffs focused on certain Alexion sales practices described in a
    Bloomberg article and withdrew their reliance on alleged “pull-in” sales conduct and conduct occurring in Brazil.
    ECF No. 142 at 4.
            Case 3:16-cv-02127-AWT Document 161 Filed 09/21/20 Page 3 of 6




misrepresentation, including, for example, that AbbVie “never offer[s] or provide[s] anything of

value to healthcare professionals or other individuals to inappropriately influence their medical

judgment or purchasing or prescribing practices. . .” Holwill at *4. That statement was directly

at odds with plaintiffs’ allegations that “AbbVie provided classic kickbacks to physicians”

including cash, meals, gifts, and other benefits. Id. at *1. By contrast, here, Plaintiffs merely

allege that Alexion’s Code of Ethics states that Alexion “complies with the PhRMA Code.” The

PhRMA Code, in turn, contains an aspirational goal that “pharmaceutical company representatives

act with the highest degree of professionalism and integrity.” This statement is not rendered false

merely because Plaintiffs now question the integrity of Alexion’s sales practices—or even if some

employees failed to live up to the highest aspirational standards.     As the Second Circuit has

repeatedly held, such general statements about integrity and compliance with ethical standards are

inactionable. See Singh v. Cigna Corp., 918 F.3d 57, 63 (2d Cir. 2019), City of Pontiac Policemen's

& Firemen's Ret. Sys. v. UBS AG, 752 F.3d 173, 185 (2d Cir. 2014); ECA, Local 134 IBEW Joint

Pension Tr. of Chi. v. JP Morgan Chase Co., 553 F.3d 187, 206 (2d Cir. 2009).

        Plaintiffs also argue that the Holwill decision supports finding a strong inference of

scienter.    But in finding that scienter was pleaded in Holwill, the court relied heavily on

allegations that AbbVie executives had spoken on the precise subjects concealed by the fraud

while in possession of information regarding the improper nature of those practices; had made at

least one false statement defending the sales and marketing practices after the allegedly unlawful

kickback scheme became public; had expressed “reluctance to delve into the details of the

conduct” that it claimed was driving growth; and had made affirmative representations that it did

not engage in kickbacks to healthcare professionals. Holwill at *5. None of those alleged facts

are present here. To the contrary, the complaint lacks any factual allegations showing that any




                                                2
           Case 3:16-cv-02127-AWT Document 161 Filed 09/21/20 Page 4 of 6




Alexion executive intentionally misstated any information about the sales practices criticized in

the Bloomberg article.

       Finally, Plaintiffs note that the Holwill court found that allegations of similar prior

wrongdoing (i.e., AbbVie’s history of providing kickbacks to physicians to increase prescriptions

of another of its drugs) can add to the inference of scienter. Id. But the court also found that

allegations of different types of misconduct (i.e., allegation of unfair competition practices)

provide “little value to provide an inference of Defendants’ deceptive intent.”          Id.   As

Defendants previously explained, “pattern” allegations that Alexion made improper payments to

foreign officials in Russia and Turkey do not support Plaintiffs’ scienter theory in this case.

Inter alia, the alleged conduct at issue in this lawsuit (i.e., a scheme to defraud Alexion’s

shareholders) is substantively different to the alleged improper payment of foreign officials in

return for favorable regulatory treatment and was not even conducted by the same people. ECF

No. 157.

       For these reasons, the Holwill decision does not assist Plaintiffs in pleading any material

misstatements or omissions about Alexion’s sales practices, or in pleading a strong inference that

Defendants acted with intent to defraud Alexion’s shareholders.




                                                 3
       Case 3:16-cv-02127-AWT Document 161 Filed 09/21/20 Page 5 of 6




Dated: September 21, 2020                Respectfully submitted,

                                         PAUL, WEISS, RIFKIND, WHARTON &
                                         GARRISON LLP

                                         BY:        /s/ Daniel J. Kramer
                                         Daniel J. Kramer (admitted pro hac vice)
                                         Audra J. Soloway (admitted pro hac vice)
                                         1285 Avenue of the Americas
                                         New York, NY 10019-6064
                                         Phone: (212) 373-3000
                                         Fax: (212) 757-3990
                                         dkramer@paulweiss.com
                                         asoloway@paulweiss.com

                                         WIGGIN & DANA

                                         David A. Ring
                                         265 Church Street
                                         P.O. Box 1832
                                         New Haven, CT 06510
                                         Phone: (860) 297-3703
                                         dring@wiggin.com

                                         Attorneys for Alexion Pharmaceuticals, Inc.,
                                         Leonard Bell, David L. Hallal, Vikas Sinha,
                                         David Brennan, David J. Anderson, Ludwig N.
                                         Hantson, and Carsten Thiel




                                     4
         Case 3:16-cv-02127-AWT Document 161 Filed 09/21/20 Page 6 of 6




                                    CERTIFICATE OF SERVICE

       I hereby certify that on September 21, 2020, the foregoing was filed electronically and

served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent by

e-mail to all parties by operation of the Court’s electronic filing system or by mail to anyone

unable to accept electronic filing. Parties may access this filing through the Court’s system.

                                              /s/ David A. Ring
                                              David A. Ring




                                                 5
